        Case: 3:18-cv-00541-jdp Document #: 58 Filed: 04/15/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KEITH S. GARY,

                              Plaintiff,
        v.
                                                                   OPINION and ORDER
 ANNA YOUNG, LINDSAY WALKER,
                                                                        18-cv-541-jdp
 RENEE SCHUELER, JON LITSCHER,
 MICHAEL DITTMANN, and LUCAS WEBER,

                              Defendants.


       Pro se plaintiff and prisoner Keith Gary was proceeding in this case on claims that

correctional and health services staff at Columbia Correctional Institution distributed the

wrong medications to him, causing him become very sick. Gary died in January 2020, shortly

after defendants filed a motion for summary judgment. Gary’s mother, Willetta Gary, has filed

several letters with the court, asking that she be permitted to continue pursuing Gary’s claims

as his representative under Rule 25(a) of the Federal Rules of Civil Procedure. Dkt. 48; Dkt.

50; Dkt. 53; Dkt. 54; Dkt. 56. She states that she is the executor of Gary’s estate. Willetta also

asks that inmate Oscar McMillian, who had been drafting all of Keith Gary’s filings in this

case, be permitted to litigate on her behalf. In the alternative, she asks that the court recruit

counsel to represent her. Dkt. 51. McMillian has filed his own motion, asking that he be

appointed as a representative of Willetta, so that he may continue litigating Keith Gary’s

claims. Dkt. 46. For the reasons below, I am denying all of the motions filed by Willetta Gary

and McMillian.
         Case: 3:18-cv-00541-jdp Document #: 58 Filed: 04/15/20 Page 2 of 6



                                           ANALYSIS

         Rule 25(a)(1) authorizes courts to substitute a proper party if an existing party dies

while litigation is ongoing. The rule states:

                If a party dies and the claim is not extinguished, the court may
                order substitution of the proper party. A motion for substitution
                may be made by any party or by the decedent's successor or
                representative. If the motion is not made within 90 days after
                service of a statement noting the death, the action by or against
                the decedent must be dismissed.

Fed. R. Civ. P. 25(a)(1). When presented with a Rule 25(a) motion, a court must consider

whether: (1) the claims are extinguished; (2) the motion is timely; and (3) the person being

substituted is the proper party. The rule gives courts discretion in deciding whether substitution

is appropriate. Fed. R. Civ. P. 25(a)(1) (providing that the court “may order substitution of the

proper party”) (emphasis added).

         Keith Gary filed his claims under 42 U.S.C. § 1983 and state law. Because § 1983 says

nothing about the issue of survival of a claim after the death of a party, federal courts look to

state law to determine whether § 1983 claims survive the death of a party. See Robertson v.

Wegmann, 436 U.S. 584, 589 (1978); Bentz v. City of Kendallville, 577 F.3d 776, 778–79 (7th

Cir. 2009). Keith’s deliberate indifference claims are most analogous to state law personal

injury claims. See Owens v. Okure, 488 U.S. 235, 240 (1989) (“[Section] 1983 claims are best

characterized as personal injury actions.”). Under Wisconsin law, personal injury claims survive

the death of the injured party. Wis. Stat. § 895.01(1); Christ v. Exxon Mobil Corp., 2015 WI 58,

¶ 20, 362 Wis. 2d 668, 866 N.W.2d 602 (“Personal injury actions seeking damages for a

decedent’s injuries suffered before death” survive the decedent’s death.). Therefore, Keith’s

deliberate indifference claims, as well as his state law tort claims, were not extinguished by his

death.

                                                2
        Case: 3:18-cv-00541-jdp Document #: 58 Filed: 04/15/20 Page 3 of 6



       As to the timeliness of the motion to substitute, Willetta Gary filed her first motion

within 90 days from the date the suggestion of death was entered on the record. Therefore, the

motion to substitute is timely.

       The final question is whether Willetta Gary is the proper party to assume Keith Gary’s

claims. Rule 25 states that the proper party to be substituted is the “representative” or

“successor” of the deceased party. Rule 25 does not define “representative” or “successor.” But

the Court of Appeals for the Seventh Circuit has interpreted “successor” to mean the heirs or

beneficiaries of an estate that has been distributed, and “representative” to mean the personal

representative appointed by the court for an estate that has not yet been distributed. See Atkins

v. City of Chicago, 547 F.3d 869, 873 (7th Cir. 2008). See also Schwister v. Schoenecker, 2002 WI

132, ¶ 9, n.9, 258 Wis. 2d 1, 654 N.W.2d 852 (under Wisconsin substitution rule that is

based on Rule 25, “representative” refers to legal personal representative appointed by the

probate court, and “successor” means heirs or beneficiaries of a will or distributees of an estate

that has been distributed).

       Willetta says that she is the proper party under Rule 25 because she is the representative

of Keith Gary and the executor of his estate. But Willetta has not provided evidence

establishing that any court has appointed her as the representative of Keith Gary or the

executor of his estate. Nor has she argued or shown that she should be considered Keith’s

successor. Her parental relationship to Keith is not enough. Based on Keith’s previous cases in

this court, I am aware that Keith has adult children. It may be that Keith died without a will

or assets, and that Keith’s children have no interest in pursuing the claims he filed in this case.

Nonetheless, I cannot substitute Willetta Gary as plaintiff in this case without some evidence

that she is the proper party.


                                                3
        Case: 3:18-cv-00541-jdp Document #: 58 Filed: 04/15/20 Page 4 of 6



       There are additional reasons why Willetta Gary cannot be substituted as the plaintiff

in this case. As plaintiff, Willetta would not be representing her own interests; rather, she would

be representing the interests of Keith Gary’s estate. But Willetta cannot represent Keith’s estate

without the assistance of counsel. See Malone v. Nielson, 474 F.3d 934, 937 (2007) (pro se

litigant cannot represent estate unless she is sole beneficiary). That would be so even if Willetta

could show that she had been named the executor of Keith’s estate. And Oscar McMillian

cannot act as counsel for Willetta, because he is not a licensed attorney.

       Finally, in determining whether to substitute a party, many courts consider whether the

substituted party could adequately represent the deceased party. See, e.g., In re Baycol Prod.

Litig., 616 F.3d 778, 788 (8th Cir. 2010) (district courts should “look at the facts and

circumstances of each case and then determine whether the person moving to substitute will

sufficiently prosecute or defend the action on the decedent’s behalf”); Sinito v. U.S. Dep’t of

Justice, 176 F.3d 512, 515 (D.C. Cir. 1999) (“The federal courts have institutional interests of

their own in regulating the substitution of qualified parties even if a cause of action survives

the death of the original plaintiff.”); Rocco v. Bickel, No. 1:12-CV-829, 2013 WL 4000886, at

*2–3 (M.D. Pa. Aug. 5, 2013) (“substitute party’s capacity to litigate, rather than any

coincidence of biology, is what controls here”). Under the circumstances here, it likely would

be impossible for Willetta Gary to litigate this case in Keith’s absence.

       Defendants filed a motion for summary judgment in this case already. They submitted

evidence showing that defendant Anna Young’s distribution of the wrong medication to Keith

Gary was a one-time mistake, and that Keith had reviewed the medication package and

confirmed that it was his before taking the medication. Dfts.’ PFOF, Dkt. 23, ¶¶ 10–11.

Defendants also submitted evidence showing that Gary was motivated to cause trouble for


                                                4
           Case: 3:18-cv-00541-jdp Document #: 58 Filed: 04/15/20 Page 5 of 6



Young. Id., ¶¶ 7-8. To defeat defendants’ motion for summary judgment, Keith would have

had to submit evidence, likely in the form of his own declaration, sufficient to create a genuine

dispute with respect to these facts. With Keith no longer able to provide a declaration

describing his version of events, it is not clear how Keith’s deliberate indifference claims could

succeed.

          Despite these difficulties, I will not consider recruiting counsel to represent Willetta

Gary in this case. Willetta has not shown that she is a proper party and, even if she had, she

has not shown that she made reasonable attempts to find a lawyer on her own. See Jackson v.

County of McLean, 953 F.2d 1070 (7th Cir. 1992) (before court recruits counsel for pro se

litigant, pro se litigant must show that she made reasonable efforts to find a lawyer). To satisfy

this requirement, Willetta Gary would need to submit the names of three lawyers who declined

to represent her in this case. And even if Willetta had shown that she tried to find counsel on

her own, I would decline to recruit counsel for this case. Keith Gary’s claims are not factually

or legally complicated. The complexity arises from Keith’s death and the difficulty in proving

his claims without his testimony. Any lawyer would face the same difficulty proving Keith’s

claims.

          For all of these reasons, I will deny Willetta Gary’s requests to be substituted as plaintiff

in this case, and I will deny her request for counsel. I will also deny Oscar McMillian’s request

to represent Willetta. If no other motion for substitution is made in this case by April 20, 2020,

this case will be dismissed under Rule 25(a). Fed. R. Civ. P. 25(a) (“If the motion is not made

within 90 days after service of a statement noting the death, the action by or against the

decedent must be dismissed.”).




                                                   5
Case: 3:18-cv-00541-jdp Document #: 58 Filed: 04/15/20 Page 6 of 6




                                    ORDER

IT IS ORDERED that:

1. Willetta Gary’s motions to be substituted as plaintiff, Dkt. 48; Dkt. 50; Dkt. 53;
   Dkt. 54; Dkt. 56, and motion for recruiting of counsel, Dkt. 51, are DENIED.

2. Oscar McMillian’s motion to permitted to continue litigating this case, Dkt. 46, is
   DENIED.

3. If no additional motion for substitution is filed by April 20, 2020, this case will be
   dismissed under Rule 25(a) of the Federal Rules of Civil Procedure.

   Entered April 15, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        6
